McBride, J.,

delivered the opinion of the Court.

At the June term, 1844, a petition signed by several of the inhabitants of Round Prairie Township in Callaway county, was presented to the County Court of said county, praying the establishment of a road therein designated. The court appointed commissioners to view and mark out a road in conformity to the prayer of the petitioners, who reported a practicable route; whereupon, at the November term, 1844, of the court, the report was approved, the road established, and an overseer appointed to open the same. The road was not opened by the overseer. At the February term, Í846, a petition was presented to the court, by a number of the citizens, praying the court to vacate the road, because if the said road should be opened, the same would be useless and inconvenient, and the repairing of the same, an unreasonable burthen to the inhabitants thereabout. At the May term of the court following, a remonstrance, signed by a number of the citizens, was presented, protesting against the annulling of said road. The court then appointed commissioners to view and report whether the road would be of public utility, &c., who at the next August term, reported the same to be of great utility. Thereupon the court set aside the report and ordered that the said road be vacated, &c.
At the October term, 1846, of the Circuit Court of Callaway county, a number of the citizens of Round Prairie Township, who had petitioned for the road, presented a petition to the Circuit Court, praying a mandamus from that court, compelling the County Court to set aside their order vacating the road, and to appoint an overseer to open said road, &c. The petition sets forth all of the actings and doings of the County Court in the premises. A conditional mandamus was awarded against the justices of the County Court, two of whom appeared and answered, alleging that in their making of the order, vacating and annulling the road, they acted in conformity to law, and protesting against the jurisdiction thus attempted to be exercised by the Circuit Court over the County Court. To the answer, a demurrer was filed, and the same sustained by the Circuit Court, and then awarded a peremptory mandamus against the County Court, to which the justices objected and excepted, and appealed to this Court.
It appears from the record that the public interest and convenience is alone involved in this proceeding, and that therefore the whole subject is placed under the exclusive jurisdiction of the County Court. The law regulating the proceedings is found in the R. C. 1846, p. 964, sec. 23,, *681which provides “that any twelve householders of the township or townships, may make application by petition to the County Court, for the vacation of any county road, as useless, and the repairing thereof an unreasonable burthen to such township or townships.” The next three sections prescribe what action shall be had by the County Court On the petition. Section 27 declares that “the judgment of the court upon the report of the commissioners, in such cases, shall be conclusive in the premises.” See Overbeck & Shaw vs. Galloway, 10 Mo. R., 364.
The Circuit Court committed error, in awarding a mandamus against the County Court, and its judgment is therefore reversed.